Roberts, J.
There being no judgment for any amount, it must be reversed; and although the verdict, by a liberal construction, might be held to authorize a judgment here for the amount of the note, less the offsets, which was probably meant by the jury, still the verdict is defective in another respect. The jury find “that the note was executed for the land set out in the plaintiff’s petition.” The land is not, in fact, set out in the petition; but is identified by reference to a deed “ which will be offered in evidence.” As the case now stands, we cannot properly render a judgment ordering the land to be sold in payment of the debt, as there are no allegations in the pleading, describing it.
The judgment is reversed, and the cause remanded.
Reversed and remanded.